Citation Nr: 1731101	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-40 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether a rating reduction from 20 percent to 10 percent for patellofemoral syndrome, left knee, effective from August 1, 2013, was proper.

2.  Whether a rating reduction from 20 percent to 10 percent for patellofemoral syndrome, right knee, effective from August 1, 2013, was proper.

3.  Whether a rating reduction from 20 percent to 0 percent for instability and subluxation, left knee, effective from August 1, 2013, was proper.

4.  Whether a rating reduction from 20 percent to 0 percent for instability and subluxation, right knee, effective from August 1, 2013, was proper.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Sean A. Ravin, attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran performed active duty for training (ACDUTRA) from June to October 1988.

This matter comes to the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The claim for TDIU was previously before the Board in April 2013, at which time it was remanded pending final adjudication of the rating reduction issues.  As discussed below, the reduction claims remain on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Remand is necessary for additional development.  

In a January 2013 rating decision, the RO proposed to reduce the ratings assigned to the Veteran's right and left knee disabilities.  In March 2013, the Veteran filed a notice of disagreement with that rating decision.  A May 2013 rating decision effectuated the reduction of the Veteran's ratings for her bilateral knee disorders, effective August 1, 2013.  In July 2013, the Veteran filed a notice of disagreement with the May 2013 rating decision.  To date, the Veteran has not been provided with a statement of the case in response to her appeal.  Therefore, remand is necessary.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

As the April 2013 Board remand directed the RO to readjudicate the claim for TDIU pending final adjudication of the proposed reduction claims and those claims remain on appeal, further remand is necessary.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a statement of the case on the matters of the propriety of the reductions of the ratings for patellofemoral syndrome of the right and left knees and instability and subluxation of the right and left knees.  In order to perfect an appeal of any of these matters, the Veteran must timely file a substantive appeal.

2. Following final adjudication of the proposed reductions of the ratings assigned to the Veteran's knee disabilities, readjudicate the claim of entitlement to a TDIU.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




